Exhibit 10.1 CREDIT AGREEMENT dated as of November 23, 2009 among MAGNUM HUNTER RESOURCES CORPORATION, as Borrower, BANK OF MONTREAL, as Administrative Agent and THE LENDERS PARTY HERETO ***** BMO CAPITAL MARKETS Lead Arranger and Bookrunner TABLE OF CONTENTS ARTICLE I Definitions and Accounting Matters 1 Section 1.01 Terms Defined Above 1 Section 1.02 Certain Defined Terms 1 Section 1.03 Types of Loans and Borrowings 19 Section 1.04 Terms Generally; Rules of Construction 20 Section 1.05 Accounting Terms and Determinations; GAAP 20 ARTICLE II The Credits 20 Section 2.01 Commitments 20 Section 2.02 Loans and Borrowings 21 Section 2.03 Requests for Borrowings 22 Section 2.04 Interest Elections 23 Section 2.05 Funding of Borrowings 24 Section 2.06 Changes in the Aggregate Maximum Credit Amounts 24 Section 2.07 Borrowing Base 25 Section 2.08 Letters of Credit 27 ARTICLE III Payments of Principal and Interest; Prepayments; Fees 32 Section 3.01 Repayment of Loans 32 Section 3.02 Interest 32 Section 3.03 Alternate Rate of Interest 33 Section 3.04 Prepayments 33 Section 3.05 Fees 35 ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs. 36 Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs 36 Section 4.02 Presumption of Payment by the Borrower 37 Section 4.03 Certain Deductions by the Administrative Agent 38 Section 4.04 Disposition of Proceeds 38 ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality; Defaulting Lenders 38 Section 5.01 Increased Costs 38 Section 5.02 Break Funding Payments 39 Section 5.03 Taxes 40 Section 5.04 Mitigation Obligations 41 Section 5.05 Illegality 42 Section 5.06 Defaulting Lenders 42 ARTICLE VI Conditions Precedent 44 Section 6.01 Conditions to Effectiveness 44 Section 6.02 Each Credit Event 46 ARTICLE VII Representations and Warranties 47 Section 7.01 Organization; Powers 47 -i- Section 7.02 Authority; Enforceability 47 Section 7.03 Approvals; No Conflicts 47 Section 7.04 Financial Condition; No Material Adverse Change 48 Section 7.05 Litigation 48 Section 7.06 Environmental Matters 48 Section 7.07 Compliance with the Laws and Agreements; No Defaults 49 Section 7.08 Investment Company Act 50 Section 7.09 Taxes 50 Section 7.10 ERISA 50 Section 7.11 Disclosure; No Material Misstatements 51 Section 7.12 Insurance 51 Section 7.13 Restriction on Liens 51 Section 7.14 Subsidiaries 51 Section 7.15 Location of Business and Offices 52 Section 7.16 Properties; Titles, Etc 52 Section 7.17 Maintenance of Properties 53 Section 7.18 Gas Imbalances, Prepayments 53 Section 7.19 Marketing of Production 53 Section 7.20 Swap Agreements 54 Section 7.21 Use of Loans and Letters of Credit 54 Section 7.22 Solvency 54 ARTICLE VIII Affirmative Covenants 54 Section 8.01 Financial Statements; Ratings Change; Other Information 54 Section 8.02 Notices of Material Events 57 Section 8.03 Existence; Conduct of Business 58 Section 8.04 Payment of Obligations 58 Section 8.05 Performance of Obligations under Loan Documents 58 Section 8.06 Operation and Maintenance of Properties 58 Section 8.07 Insurance 59 Section 8.08 Books and Records; Inspection Rights 59 Section 8.09 Compliance with Laws 59 Section 8.10 Environmental Matters 60 Section 8.11 Further Assurances 60 Section 8.12 Reserve Reports 61 Section 8.13 Title Information 62 Section 8.14 Additional Collateral 63 Section 8.15 ERISA Compliance 63 Section 8.16 New Subsidiaries 64 Section 8.17 New Subsidiary Requirements 64 ARTICLE IX Negative Covenants 64 Section 9.01 Financial Covenants 65 Section 9.02 Debt 65 Section 9.03 Liens 66 Section 9.04 Restricted Payments 66 Section 9.05 Investments, Loans and Advances 67 -ii- Section 9.06 Nature of Business; International Operations 68 Section 9.07 Limitation on Leases 68 Section 9.08 Proceeds of Notes/Loans 69 Section 9.09 Sale or Discount of Receivables 69 Section 9.10 Mergers, Etc 69 Section 9.11 Sale of Assets 69 Section 9.12 Environmental Matters 70 Section 9.13 Transactions with Affiliates 70 Section 9.14 Subsidiaries 70 Section 9.15 Subsidiary Obligations and Preferred Stock 71 Section 9.16 Negative Pledge Agreements; Dividend Restrictions 71 Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments 71 Section 9.18 Swap Agreements 71 Section 9.19 Sale and Leaseback Transactions 72 ARTICLE X Events of Default; Remedies 72 Section 10.01 Events of Default 72 Section 10.02 Remedies 74 ARTICLE XI The Administrative Agent 75 Section 11.01 Appointment; Powers 75 Section 11.02 Duties and Obligations of Administrative Agent 75 Section 11.03 Action by Administrative Agent 76 Section 11.04 Reliance by Administrative Agent 76 Section 11.05 Subagents 77 Section 11.06 Resignation or Removal of Administrative Agent 77 Section 11.07 Administrative Agent as Lender 77 Section 11.08 No Reliance 78 Section 11.09 Authority to Release Collateral and Liens 78 Section 11.10 The Arranger 78 Section 11.11 Filing of Proofs of Claim 78 ARTICLE XII Miscellaneous 79 Section 12.01 Notices 79 Section 12.02 Waivers; Amendments 80 Section 12.03 Expenses, Indemnity; Damage Waiver 81 Section 12.04 Successors and Assigns 83 Section 12.05 Survival; Revival; Reinstatement 86 Section 12.06 Counterparts; Integration; Effectiveness 86 Section 12.07 Severability 87 Section 12.08 Right of Setoff 87 Section 12.09 Governing Law; Jurisdiction; Consent to Service of Process 87 Section 12.10 Headings 88 Section 12.11 Confidentiality 88 Section 12.12 Exculpation Provisions 89 Section 12.13 No Third Party Beneficiaries 90 Section 12.14 Collateral Matters; Swap Agreements 90 -iii- Section 12.15 US Patriot Act Notice 90 Section 12.16 Interest Rate Limitation 90 Annex 1 Approved Counterparties Exhibit A Form of Note Exhibit B Form of Borrowing Request Exhibit C Form of Interest Election Request Exhibit D Form of Compliance Certificate Exhibit F-1 Form of Security Agreement Exhibit F-2 Form of Guaranty Exhibit G Form of Assignment and Assumption Schedule 7.01 Corporate Organizational Chart Schedule 7.05 Litigation Schedule 7.14 Subsidiaries Schedule 7.16 Properties Schedule 7.19 Gas Imbalances Schedule 7.20 Marketing Contracts Schedule 7.21 Swap Agreements Schedule 9.02 Letters of Credit Schedule 9.03 Liens Schedule 9.05 Investments -iv- This Credit Agreement, dated as of November 23, 2009 (the “Effective Date”), is among MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation (the “Borrower”), each of the Lenders from time to time party hereto, BANK OF MONTREAL (in its individual capacity, “BOM”), as administrative agent for the Lenders (in such capacity, together with its successors in such capacity, the “Administrative Agent”). R E C I T A L S A.The Borrower has requested that the Lenders and the Issuing Bank provide certain loans to and extensions of credit on behalf of the Borrower. B.The Lenders have agreed to make such loans and extensions of credit subject to the terms and conditions of this Agreement. C.In consideration of the mutual covenants and agreements herein contained and of the loans, extensions of credit and commitments hereinafter referred to, the parties hereto agree as follows: ARTICLE I Definitions and Accounting Matters Section 1.01Terms Defined Above. As used in this Agreement, each term defined above has the meaning indicated above. Section 1.02Certain Defined Terms. As used in this Agreement, the following terms have the meanings specified below: “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest Period, an interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
